DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 3/17/2021 has been entered and made of record.

The Applicant has canceled claim(s) 2-3, 8-9, and 14-15.
The application has pending claim(s) 1, 4-7, 10-13, and 16-18.

The terminal disclaimer filed on 3/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,169,670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore the Obviousness-Type Double Patenting rejections have been withdrawn.

In response to the amendments filed on 3/17/2021:
The “Objections to the specification and claims” have been entered and therefore the Examiner withdraws the objections to the specification and claims.  

Applicant’s arguments, see page 11, filed 3/17/2021, with respect to the pending amended claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Aubert (Reg. No. 74,433) on April 6, 2021.
	The application has been amended as follows:
	For claim 13 on pages 8-9 of Applicant’s Amendment after Non-Final dated 3/17/2021:
	1.  Please replace -- displaying, by one or more computer processors, on the -- at line 10 with “displaying, by the one or more computer processors, on the”.










REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-7, 10-13, and 16-18 (now renumbered as 1-12, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: responsive to determining that at least one of the one or more language movements crossed at least one side of at least one bounded surface area of the one or more bounded surface areas, providing, by the one or more computer processors, haptic feedback to the paired ring device; inputting, by the one or more computer processors, the one or more images into a character training model; mapping, by the one or more computer processors, the one or more images into one or more characters in the character training model, wherein mapping includes determining whether the one or more images indicate at least one of the one or more characters in the character training model utilizing a pre-determined range of motion of the paired ring device during a time period of movement in free space, where the pre-determined range of motion creates a specific image; and responsive to a determination that the one or more images indicate at least one of the one or more characters in the character training model, transcribing, by the one or more computer processors, the at least one of the one or more characters into a digital document, wherein the digital document is a visual augmentation for displaying in a heads up display of the paired display device.
Similarly, independent claims 7 (now renumbered as claim 5, for issue) and 13 (now renumbered as claim 9, for issue) respectively recite similar limitations.

The closest reference Shamaie et al (US 2009/0051648 A1, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses recognizing gestures defined in the vocabulary which includes alphabetic, numeric, or other types of symbols utilizing the detected trajectory or pattern of motion of the wrist-watch device.  However, Shamaie does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 7, 2021